Filed 5/16/22 Marriage of Williams CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 In re the Marriage of WINSTON W. and
 GUADALUPE C. WILLIAMS.

 WINSTON W. WILLIAMS,                                                                        F080401

           Appellant,                                                           (Super. Ct. No. 05FL0401)

                    v.
                                                                                          OPINION
 GUADALUPE CAPOZZI,

           Respondent.



         APPEAL from a judgment of the Superior Court of Kings County. Robert S.
Burns, Judge.
         Winston W. Williams, in pro. per., for Appellant.
         Guadalupe Capozzi, in pro. per., for Respondent.
                                                        -ooOoo-
       This is an appeal from an October 8, 2019 judgment of the Kings County Superior
Court. For the reasons set forth below, we affirm the judgment.
                                    BACKGROUND1
       Appellant Winston W. Williams (Husband) and respondent Guadalupe C.
Williams (Wife)2 separated on February 1, 2005. Their marriage terminated on June 19,
2006. In a judgment on reserved issues filed on March 17, 2008, the superior court
ordered the parties to sell their marital residence in Hanford (Hanford residence), which
was valued at $470,000 as of January 26, 2007. The court further ordered that—upon
sale of the Hanford residence—the net proceeds “will be divided pursuant to [certain]
credits and charges set forth” in the judgment.
       In a “FINDINGS AND ORDER AFTER HEARING” filed on June 4, 2009, the
court ordered that Husband be given possession of the Hanford residence. The court
further ordered that (1) Husband “shall maintain all debts relating to the real property”;
(2) the Hanford residence “shall be listed for sale with a real estate broker”; (3) “both
parties shall cooperate with the sale”; (4) Husband “shall take steps to become
prequalified to purchase the property”; and (5) Husband “shall have the right to purchase
the property for an amount equal to any legitimate purchase offer.” (Capitalization
omitted.)
       Husband filed for a Chapter 13 bankruptcy on March 18, 2010. A Chapter 13 plan
was confirmed on May 14, 2010. The case was completed on March 5, 2015. The
United States Bankruptcy Court, Eastern District of California, issued a “DISCHARGE
OF DEBTOR AFTER COMPLETION OF CHAPTER 13 PLAN” dated June 26,
2015. It read:


       1 The record in the instant case consists of a clerk’s transcript and an augmented
clerk’s transcript.
       2   The record indicates that Wife now goes by Guadalupe Capozzi.


                                             2.
       “It appearing that the debtor [Winston Wayne Williams] is entitled to a
       discharge.

       “IT IS SO ORDERED:

       “The debtor is granted a discharge under section 1328(a) of title 11, United
       States Code, (the Bankruptcy Code).”
       In a “FINDINGS AND ORDER AFTER HEARING” filed on May 3, 2017, the
court ordered that (1) “Husband shall be awarded the [Hanford] residence . . . as his sole
and separate property”; (2) “Wife shall execute a Quitclaim Deed within 15 days of
April 20, 2017 releasing title to [the Hanford residence] to [Husband]”; (3) Husband
“shall refinance the debt encumbering the residence to release . . . Wife from any
obligation associated therewith”; (4) “Husband shall assume that debt and shall
indemnify and hold Wife harmless therefrom”; and (5) the parties “shall meet and
confer” “to discuss and calculate credits to either party pursuant to the Court’s Judgment
on Reserved Issues, filed March 17, 2008, if any.”
       Wife filed a request for order on September 25, 2017, and a hearing thereon was
conducted on August 15, 2019. In a judgment filed on October 8, 2019, the court valued
the Hanford residence at $382,500 and Wife’s interest therein at $54,540.21 and ordered
Husband to pay Wife $54,540.21 for equalization.
                                      DISCUSSION
       Husband, representing himself on appeal, contends:

       “The Family Court lost it’s [sic] Jurisdiction over payment of any
       equalization payment when [he] received his chapter 13 discharge per [title
       11 United States Code section 1328(a).]”3



       3 We decline to address any contentions that are not listed “under a separate
heading or subheading” in Husband’s opening brief, in violation of rule 8.204(a)(1)(B) of
the California Rules of Court. (See, e.g., Silverado Modjeska Recreation & Park Dist. v.
County of Orange (2011) 197 Cal.App.4th 282, 314, fn. 24; Sierra Club v. City of
Orange (2008) 163 Cal.App.4th 523, 542.)


                                            3.
       “Property settlement payments ordered in dissolution proceedings to effect the
equitable division of community property, as opposed to payments for spousal or child
support, are dischargeable in bankruptcy.” (In re Marriage of Lynn (2002) 101
Cal.App.4th 120, 125; see 11 U.S.C. §§ 523(a)(5), 727.) “[T]he discharge of a debt in
bankruptcy operates as an injunction prohibiting a creditor thereafter from taking any
action to collect or recover the debt.” (In re Marriage of Lynn, supra, at p. 125.) “A
debtor who completes his payments under a Chapter 13 plan is entitled to a broad
discharge of ‘all debts provided for by the plan or disallowed under section 502 of [the
bankruptcy code]. . . .’ ” (Ellett v. Stanislaus (9th Cir. 2007) 506 F.3d 774, 777, quoting
11 U.S.C. § 1328(a).) “[T]he phrase ‘provided for’ in section 1328(a) [of title 11 of the
United States Code] simply requires that for a claim to become dischargeable the plan
must ‘make a provision for’ it, i.e., deal with it or refer to it.” (In re Gregory (9th Cir.
1983) 705 F.2d 1118, 1122; see, e.g., Ellett v. Goldberg (E.D. Cal. 2005) 328 B.R. 205,
207 [appellant debtor identified appellee agency as unsecured creditor in schedules].)
“An unlisted debt is not one provided for by the plan. It does not enter into consideration
in determining whether the plan meets the requirements for confirmation and it does not
share in the distribution under the Chapter 13 plan.” (In re Schroff (Bankr. E.D.N.Y.
1988) 94 B.R. 279, 282.)4
       Here, the record contains a “CHAPTER 13 STANDING TRUSTEE’S FINAL
REPORT AND ACCOUNT.” Under the heading “Scheduled Creditors,” Husband’s
various “Secured,” “Unsecured,” and “Priority” creditors are listed. However, there is no
mention of any property settlement payments owed to Wife. (Cf. Cal-Western
Reconveyance Corp. v. Reed (2007) 152 Cal.App.4th 1308, 1319 [husband’s equalization
payment listed as claim in bankruptcy proceeding].)

       4Although decisions of lower federal courts are not binding on California courts,
even on questions of federal law, they nonetheless are persuasive authority. (Rubin v.
Ross (2021) 65 Cal.App.5th 153, 163.)


                                               4.
       “[I]t is a fundamental principle of appellate procedure that a trial court judgment is
ordinarily presumed to be correct and the burden is on an appellant to demonstrate, on the
basis of the record presented to the appellate court, that the trial court committed an error
that justifies reversal of the judgment.” (Jameson v. Desta (2018) 5 Cal.5th 594, 608-
609.) “ ‘In the absence of a contrary showing in the record, all presumptions in favor of
the trial court’s action will be made by the appellate court. “[I]f any matters could have
been presented to the court below which would have authorized the order complained of,
it will be presumed that such matters were presented.” ’ [Citation.]” (Id. at p. 609.)
       In view of the record, we conclude Husband failed to establish that the superior
court committed an error that justifies reversal of the October 8, 2019 judgment.5
                                      DISPOSITION
       The October 8, 2019 judgment is affirmed. Costs on appeal are awarded to
respondent Guadalupe Capozzi.



                                                                      DETJEN, Acting P. J.
WE CONCUR:



FRANSON, J.



MEEHAN, J.




       5Having considered the merits of this appeal, we deny Wife’s March 3, 2021
motion to dismiss.


                                             5.